IN THE COURT OF APPEALS OF IOWA

                                  No. 14-1469
                              Filed July 22, 2015


Upon the Petition of
ALICIA E. FREDERICKSEN,
      Petitioner-Appellant,

And Concerning
THOMAS A. DOHERTY,
     Respondent-Appellee.
________________________________________________________________

      Appeal from the Iowa District Court for Adair County, Gregory A. Hulse,

Judge.



      Alicia Fredericksen appeals the portion of the district court’s order

awarding joint legal custody and visitation. AFFIRMED.




      Patrick W. O’Bryan of O’Bryan Law Firm, Des Moines, for appellant.

      Thomas E. Doherty, Casey, pro se.




      Considered by Danilson, C.J., and Tabor and McDonald, JJ.
                                              2



DANILSON, C.J.

       Alicia Fredericksen appeals the district court order granting her and

Thomas Doherty joint legal custody of their children. She claims the district court

erred in not granting her sole legal custody.1 Alicia also claims visitation under

the court’s terms is inappropriate. The district court ordered Thomas’s visitation

to be supervised, but upon specified terms, the visitation whould be

unsupervised. Upon our de novo review, we conclude unsupervised visitation,

conditioned on completion of the Children in the Middle program and substance

abuse treatment, is appropriate, as is joint legal custody.

       Alicia largely contends she should be awarded sole legal custody because

the parties are unable to communicate. We acknowledge the parties’ difficulties

in communicating, but some of the problem can be attributed to Alicia’s actions.

She should not be rewarded by a grant of sole legal custody. Sometimes in life

there are actions required of a person, in this case a parent, which must be done

even if the person does not want to take such action. In this case, that entails

the necessity of communicating with the other parent in a mature, non-

argumentative fashion for the benefit of the child.

       We also decline to require Alicia’s requested additional condition, that

Thomas address mental health issues before being afforded unsupervised

visitation. The record simply does not support such a condition.



1
  Appellant states “the trial court’s ruling is not granting Alicia primary physical custody of
the parties’ children should be reversed. Alicia should remain as their primary caretaker
subject only to Thomas’s reasonable supervised visitation.” Appellant’s brief uses the
term “primary physical custody.” Because appellant has already been awarded physical
care, we surmise that the prayer references a desire for sole legal custody and
supervised visitation.
                                        3



       Pursuant to Iowa Court Rule 21.26(1)(e), we affirm the district court ruling

without further opinion.

       AFFIRMED.